DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaka et al., US Pg.Pub. No. (2012/0029783) referred to hereinafter as Takenaka.
As per claim 1, Takenaka teaches an apparatus for estimating a friction coefficient of a road surface (see at least abstract, summary), the apparatus comprising: a current sensor configured to measure a control current value of a rear wheel steering (RWS) motor (see at least Abstract, summary, Para 582, ); a stroke sensor configured to measure a stroke value indicating a movement amount of a rear wheel steering link (see at least Abstract, summary, Para 265); and a controller configured to estimate the friction coefficient of the road surface based on the control current value measured by the current sensor and the stroke value measured by the stroke sensor (see at least abstract, summary, Para 316, 320, 448, 456, 470).

As per claim 2, Takenaka teaches an apparatus of claim 1, further comprising a storage device configured to store a map in which the friction coefficient of the road surface corresponding to the control current value and the stroke value is recorded (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 3, Takenaka teaches an apparatus of claim 2, wherein the controller is configured to estimate the friction coefficient of the road surface based on the map stored in the storage device (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 4, Takenaka teaches an apparatus of claim 1, further comprising: a vehicle speed sensor configured to measure a speed of a vehicle (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); and a storage device configured to store a first map in which a first friction coefficient of a road surface corresponding to the control current value and the stroke value is recorded in a first speed section of the vehicle and a second map in which a second friction coefficient of a road surface corresponding to the control current value and the stroke value is recorded in a second speed section of the vehicle (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 5, Takenaka teaches an apparatus of claim 4, wherein the controller is configured to select a map among a plurality of maps stored in the storage device based on the speed of the vehicle measured by the vehicle speed sensor and to estimate the friction coefficient of the road surface based on the selected map (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).
As per claims 6-11, the limitations of claims 6-11 are similar to the limitations of claims 1-5, therefore they are rejected based on the same rationale.
As per claim 12, Takenaka teaches an apparatus for estimating a friction coefficient of a road surface (see at least Abstract, summary,), the apparatus comprising: a first current sensor configured to measure a control current value of a left rear wheel steering (RWS) motor (see at least Abstract, summary,); a first stroke sensor configured to measure a stroke value indicating a movement amount of a left rear wheel steering link (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); a second current sensor configured to measure a control current value of a right RWS motor (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); a second stroke sensor configured to measure a stroke value indicating a movement amount of a right rear wheel steering link (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); and a controller configured to estimate a friction coefficient of a first road surface based on the control current value measured by the first current sensor and the stroke value measured by the first stroke sensor (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519), estimate a friction coefficient of a second road surface based on the control current value measured by the second current sensor and the stroke value measured by the second stroke sensor, and estimate a friction coefficient of a final road surface using the friction coefficient of the first road surface and the friction coefficient of the second road surface (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 13, Takenaka teaches an apparatus of claim 12, wherein the controller is configured to estimate an average value of the friction coefficient of the first road surface and the friction coefficient of the second road surface as the friction coefficient of the final road surface (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 14, Takenaka teaches an apparatus of claim 12, further comprising a storage device configured to store a map in which the friction coefficient of the final road surface is recorded (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 15, Takenaka teaches an apparatus of claim 14, wherein the controller is configured to estimate the friction coefficient of the first road surface and the friction coefficient of the second road surface based on the map stored in the storage device (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 16, Takenaka teaches an apparatus of claim 12, further comprising: a vehicle speed sensor configured to measure a speed of a vehicle (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); and a storage device configured to store a first map in which the friction coefficient of the final road surface is recorded in a first speed section of the vehicle and a second map in which the friction coefficient of the final road surface is recorded in a second speed section of the vehicle (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 17, Takenaka teaches an apparatus of claim 16, wherein the controller is configured to select a map of a plurality of maps stored in the storage device based on the speed of the vehicle measured by the vehicle speed sensor and estimate the friction coefficient of the first road surface and the friction coefficient of the second road surface based on the selected map (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 18, Takenaka teaches an apparatus of claim 12, wherein the controller is configured to determine a road surface on which a vehicle is traveling as a split road surface when a difference between the friction coefficient of the first road surface and the friction coefficient of the second road surface exceeds a threshold (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).
As per claim 19, Takenaka teaches an apparatus of claim 1, further comprising a storage device storing a first map in which a first friction coefficient of a road surface corresponding to the control current value and the stroke value is recorded in a first speed section of the vehicle and a second map in which a second friction coefficient of a road surface corresponding to the control current value and the stroke value is recorded in a second speed section of the vehicle (see at least Abstract, summary, Para 582, 265, 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519)..

As per claim 20, Takenaka teaches an apparatus of claim 2, wherein the controller is configured to estimate the friction coefficient of the road surface based on the map stored in the storage device and the speed of the vehicle (see at least Abstract, summary, Para 582, 265, 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519)..

Response to Arguments
Applicant's arguments have been considered but are not persuasive.  In particular applicant argues that A) the prior art (Takenaka) fails to teach a current sensor configured to measure a control current value of a rear wheel steering (RWS) motor; a stroke sensor configured to measure a stroke value indicating a movement amount of a rear wheel steering link.
In response to A) the examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation. Takenaka teaches a current sensor configured to measure a control current value of a rear wheel steering (RWS) motor (see at least Abstract, summary, Para 582 “In other words, the friction coefficient lower limit value determiner 51a, first in S51-1, calculates a front wheel resultant friction force lateral component detected value Ffy_sens, as a detected value of a lateral component of the vehicle 1 (a component in the Y-axis direction of the vehicle body coordinate system) Ffy out of the resultant force of the friction force (hereinafter, referred to as "front wheel resultant friction force") acting on the front wheels 2-1 and 2-2 from a road surface, and a rear wheel resultant friction force lateral component detected value Fry_sens, as a detected value of a lateral component of the vehicle 1 (a component in the Y-axis direction of the vehicle body coordinate system) Fry out of the resultant force of the friction force (hereinafter, referred to as "rear wheel resultant friction force") acting on the rear wheels 2-3 and 2-4 from a road surface, from the vehicle center-of-gravity lateral acceleration detected value Accy_sens and the yaw angular acceleration detected value .gamma.dot_sens according to the expressions illustrated in the diagram.”); a stroke sensor configured to measure a stroke value indicating a movement amount of a rear wheel steering link (see at least Abstract, summary, Para 265 “Regarding the vehicle center-of-gravity lateral acceleration detected value Accy, in particular, if a means for detecting or estimating the roll angle of the vehicle body 1B (a relative inclination angle about the roll axis of the vehicle body 1B with respect to a road surface) is provided (the aforesaid means is, for example, a means which detects the stroke of a suspension by a sensor and calculates the roll angle of the vehicle body 1B from the detected value thereof), then an influence portion of an output of the lateral acceleration sensor 15 attributable to a roll motion of the vehicle body 1B (an influence portion of the gravitational acceleration contained in an output of the acceleration sensor 15 caused by the tilting of the lateral acceleration sensor 15 by a roll angle of the vehicle body 1B) is estimated by using an observed value of the roll angle. Then, preferably, the estimated influence portion is subtracted from the acceleration detected value indicated by an output value of the lateral acceleration sensor 15 so as to obtain the vehicle center-of-gravity lateral acceleration detected value Accy.”).  Therefore Takenaka still meets the scope of the limitation as currently claimed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665